—Appeals by the defendant from five judgments of the Supreme Court, Queens County (Sampson, J.), all rendered July 2, 1997, convicting him of possession of burglars tools under Indictment No. 5895/94, criminal possession of stolen property in the fifth degree under Indictment No. 79/95, robbery in the second degree and criminal possession of stolen property in the fifth degree under Indictment No. 1700/95, criminal posession of a weapon in the fourth degree under Indictment No. 5205/95, and robbery in the first degree (eight counts) and robbery in the second degree (four counts) under Indictment No. 2000/96, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.